Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim foreign priority to 2019-076160, filed 04/12/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Objections
Claim 1, 12, and 13 objected to because of the following informalities:  line 1; missing colon “:” after “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 17-18, Claim 8, lines 6-7, and Claim 13, lines 16-17, “a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2”, renders the claim indefinite because it is unclear how the focusing state is being performed in the lens system? Is the focus movement being done for a close distance or for the entire amount of movement range? This claim language for the movement is not clear not clear and therefore affects the condition ratio.  For the examination purposes any lens system that has the same structure and is performing a zoom, magnification or close distance movement between a second lens and the one or more lens unit in the intermediate unit meets the claim language. 
Regarding claim 1, lines 17-18, Claim 8, lines 6-7, and Claim 13, lines 16-17, “wherein the following inequality is satisfied: −0.4 <MF1/MF2< 0, where MF1 is an amount of movement of the second lens unit, and MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit”, renders the claim indefinite because it is unclear it is unclear how the focusing state is being performed in the lens system? As stated above, the movement 
Claims 2-11, 14-20 depends on claim 1, and thus inherits the same deficiencies of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US20110286116A1, cited on record from IDS of 04/02/2020).
Independent claim 1, Shimizu teaches an optical system comprising (see Figs. 8-11, Embodiment 3, Abstract, data table [0048], “inner focusing macro lens”), in order from an object side to an image side, 
a first lens unit having a positive refractive power (see Fig. 8, abstract, first lens unit e.g. L1 with positive refractivity power, data table [0048] surface 1-9, calculated focal length fL1 e.g. 40.49, L1 has positive refractivity power), 
a second lens unit having a negative refractive power (see Fig. 8, abstract, second lens unit e.g. L2 with negative refractivity power, data table [0048] surface 10-14, calculated focal length fL2 e.g. -24.63, L2 has negative refractivity power), 
an intermediate unit including one or more lens units (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22), and 
a final lens unit having a negative refractive power (see Fig. 8, abstract, final lens unit e.g. L4 with negative refractivity power, data table [0048] surface 23-25, calculated focal length fL4 e.g. -81.56, L4 has negative refractivity power), wherein a distance between adjacent lens units changes in focusing (see Fig. 8, and data table [0048] Varied distance between surfaces D(9), D(14), D(15), D(20, D(22) for distance between adjacent lens units changes in focusing), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (see Fig. 8, data table [0048], surfaces 1-9, includes from surface 1-2, positive lens e.g. GP1, calculated focal length GP1 e.g. 168.16, surface 3-4, positive lens GP2, calculated focal length GP2 e.g. 18.25, adjacent to image side of positive GP1), 
wherein, in focusing from infinity to a short distance, the second lens unit is moved toward an image plane, and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit is moved toward the object (see Fig. 8, [0018] “the second lens group is moved toward the imaging plane, and the third lens group is moved toward the object”), and wherein the following inequality is satisfied:
−0.4 <MF1/MF2< 0 (see Fig. 8, both lens L2 and L3 move different direction, table [0048], showing data for the varied distance between surfaces, infinity, 5:1 mag using, see data table [0048], using the value MF1 for D14 e.g. 17.3917, and D14, 5:1 Mag e.g. 14.2429, and value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), 
where MF1 is an amount of movement of the second lens unit, and MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (see data table [0048], using the value MF1 for D14 e.g. 17.3917, and D14, 5:1 Mag e.g. 14.2429, and value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), 
the movement of the second lens unit and the movement of the lens unit being accompanied by focusing from a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2 (see Fig. 8, table [0048], showing data for the varied distance between surfaces, infinity, 5:1 mag using. See 112b issues above for indefiniteness, the structure from Shimizu reads claim).
Claim 3, Shimizu teaches invention of claim 1, wherein the first lens unit is immobilized in focusing (see Fig. 8, [0018] “by virtue of the optical design where the first lens group is static while the second lens group is moved toward the imaging plane, and the third lens group is moved toward the object. Examiner Note - L1 is immobilized in focusing).
Claim 4, Shimizu teaches invention of claim 1, wherein the first lens unit includes a positive lens GP3 adjacent to an image side of the positive lens GP2 (see Fig. 8, data table [0048] surface 5, positive lens GP3, calculated focal length GP3 e.g. 54.25, adjacent to GP2, surface 3-4).
Claim 5, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: −0.7<fF1/f1<−0.4 (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, L2 has negative refractivity power, and first lens unit e.g. L1, data table [0048] surface 1-9, calculated focal length for first lens unit f1 e.g. 40.49, L1 has positive refractivity power, gives e.g. -0.60), where f1 is a focal length of the first lens unit, and fF1 is a focal length of the second lens unit.
Claim 6, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: 0<fF2/f<0.7 (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22, using L3A, surface 16-20, calculated fF2 e.g. 31.26 and from table [0048], given focal length f e.g. 61.5000, gives a value e.g. 0.5), where fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 7, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: −1.6<f/fR<−0.3 (see Fig. 8, data table [0048] surface 23-25, calculated final lens unit focal length L4 fR e.g. -81.56, and from table [0048], given focal length f e.g. 61.5000, gives a value e.g 0-1.32), where fR is a focal length of the final lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 8, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: −0.6<MF2/fF2<0 (see Fig. 8, both lens L2 and L3 move different direction, table [0048], showing data for the varied distance between surfaces, infinity, 5:1 mag using, see data table [0048], using the value MF1 for D14 e.g. 17.3917, and D14, 5:1 Mag e.g. 14.2429, and value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), where MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, the movement being accompanied by focusing from a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2 (see data table [0048], using value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), and fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22, using L3A, surface 16-20, calculated fF2 e.g. 31.26).
Claim 9, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: 0<sk/TD<0.3 (see data table [0048], surface 25, sK e.g. 1, and distance surface 1-25, e.g. 79.49, gives value e.g. 0.01), where sk is a distance on an optical axis from an image side lens surface of a lens closest to the image plane to the image plane when an object is in focus at infinity, and TD is a distance from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity.
Claim 11, Shimizu teaches invention of claim 1, wherein the final lens unit is immobilized in focusing (see Fig. 8, [0028] “The fourth lens group is static during focusing from infinity to proximity. Designed in this way, the macro lens has its lens barrel simplified in structure”. Examiner note – in Fig. 8, the final lens unit e.g. L4 is shown static or immobilized in focusing).
Claim 14, Shimizu teaches an image capturing apparatus comprising the optical system according to claim 1 and an image pickup element configured to receive an optical image formed by the optical system (see Fig. 8, Examiner note - an image pickup element configured to receive an optical image formed by the optical system, which is located after the IP in the figure, not shown in detail, see [0001] “macro lens suitable for photographing cameras, video cameras, electronic still cameras”).
Claim 16, Shimizu teaches invention of claim 14, wherein in the optical system, the first lens unit is immobilized in focusing (see Fig. 8, [0018] “by virtue of the optical design where the first lens group is static while the second lens group is moved toward the imaging plane, and the third lens group is moved toward the object. Examiner Note - L1 is immobilized in focusing).
Claim 17, Shimizu teaches invention of claim 14, wherein in the optical system, the first lens unit includes a positive lens GP3 adjacent to an image side of the positive lens GP2 (see Fig. 8, data table [0048] surface 5, positive lens GP3, calculated focal length GP3 e.g. 54.25, adjacent to GP2, surface 3-4).
Claim 18, Shimizu teaches invention of claim 14, wherein in the optical system, the following inequality is satisfied: −0.7<fF1/f1<−0.4 (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, L2 has negative refractivity power, and the first lens unit e.g. L1, data table [0048] surface 1-9, calculated focal length for first lens unit f1 e.g. 40.49, L1 has positive refractivity power, gives e.g. -0.60), where f1 is a focal length of the first lens unit, and fF1 is a focal length of the second lens unit.
Claim 19, Shimizu teaches invention of claim 14, wherein in the optical system, the following inequality is satisfied: 0<fF2/f<0.7 (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22, using L3A, surface 16-20, calculated fF2 e.g. 31.26 and from table [0048], given focal length f e.g. 61.5000, gives a value e.g. 0.5), where fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 20, Shimizu teaches invention of claim 14, wherein in the optical system, the following inequality is satisfied: −1.6<f/fR<−0.3 (see Fig. 8, data table [0048] surface 23-25, calculated final lens unit focal length L4 fR e.g. -81.56, and from table [0048], given focal length f e.g. 61.5000, gives a value e.g 0-1.32), where fR is a focal length of the final lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 1, 3, 5-11, 14, and 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki (US200040017617A1, cited on record from IDS of 04/02/2020).
Independent claim 1, Taki teaches an optical system comprising (see Figs. 2A-2B, and 7A-7B, second embodiment, [0024], data table [0051], “image taking lens system”), in order from an object side to an image side, 
a first lens unit having a positive refractive power (see Figs. 2A-2B, second embodiment, [0026] “G1 designates a first lens unit of positive refractive power (optical power=inverse number of a focal length)”, and data table [0051], surface 1-7, calculated focal length f1 e.g. 42.56, G1 has positive refractivity power), 
a second lens unit having a negative refractive power (see Figs. 2A-2B, second embodiment, [0026] “G2 denotes a second lens unit of negative refractive power”, and data table [0051], surface 8-12, calculated focal length fL1 e.g. -72.25, G2 has negative refractivity power), 
an intermediate unit including one or more lens units (see Figs. 2A-2B, second embodiment, [0026] “G3 designates a third lens unit”, and data table [0051], third lens unit e.g. G3, data table [0048] surfaces 14-18), and 
a final lens unit having a negative refractive power (see Figs. 2A-2B, second embodiment, [0026] “G4 denotes a fourth lens unit of negative refractive power”, and data table [0051], surface 19-22, calculated focal length fR e.g. -103.18, G4 has positive refractivity power), 
wherein a distance between adjacent lens units changes in focusing (see Fig. 8, and data table [0051] distance focusing/magnification d7, d12, d13, d18 for distance between adjacent lens units changes in focusing), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (see Figs. 2A-2B, and data table [0051], surfaces 3-4, positive lens e.g. GP1, calculated focal length GP1 e.g. 45.98, surface 5, positive lens GP2, calculated focal length GP2 e.g. 37.05, GP2 is adjacent to image side of positive GP1), 
wherein, in focusing from infinity to a short distance, the second lens unit is moved toward an image plane, and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit is moved toward the object (see Figs. 2A-2B, and data table [0051], [0027] “in case of focusing from the infinity object to the short-distance object, the first lens unit G1 is not moved, but the second lens unit G2 is moved to an image side and the third lens unit G3 is moved to an object side”), and wherein the following inequality is satisfied:
−0.4 <MF1/MF2< 0 (see Figs. 2A-2B, and data table [0051], both lens G2 and G3 move different direction, table [0051], showing data for the varied distance between surfaces, infinity, -0.5 mag using, see data table [0048], using the value MF1 for D12 e.g. 8.89367, and D12, -0.5 Mag e.g. 5.650107, and value MF2 for D18 e.g. 0.69460, and D18 -0.5 Mag e.g. 9.27902. See 112b issues above for indefiniteness, the structure from Taki reads claim), 
where MF1 is an amount of movement of the second lens unit, and MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (see Figs. 2A-2B, and data table [0051], both lens G2 and G3 move different direction, table [0051], showing data for the varied distance between surfaces, infinity, -0.5 mag using, see data table [0048], using the value MF1 for D12 e.g. 8.89367, and D12, -0.5 Mag e.g. 5.650107, and value MF2 for D18 e.g. 0.69460, and D18 -0.5 Mag e.g. 9.27902. See 112b issues above for indefiniteness, the structure from Taki reads claim), 
the movement of the second lens unit and the movement of the lens unit being accompanied by focusing from a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2 (see Figs. 2A-2B, and data table [0051], showing data for the distance between surfaces, infinity, 5:1 mag using. See 112b issues above for indefiniteness, the structure from Taki reads claim).
Claim 3, Taki teaches the invention of claim 1, wherein the first lens unit is immobilized in focusing (see Figs. 2A-2B, and data table [0051], [0027] “in case of focusing from the infinity object to the short-distance object, the first lens unit G1 is not moved, but the second lens unit G2 is moved to an image side and the third lens unit G3 is moved to an object side”).  
Claim 5, Taki teaches the invention of claim 1, wherein the following inequality is satisfied:−0.7<fF1/f1<−0.4 (see Figs. 2A-2B, second embodiment, data table [0051], surface 1-7, calculated focal length f1 e.g. 42.56, and see Figs. 2A-2B, second embodiment, [0026] “G2 denotes a second lens unit of negative refractive power”, and data table [0051], surface 8-12, calculated focal length fL1 e.g. -72.25), where f1 is a focal length of the first lens unit, and fF1 is a focal length of the second lens unit.
Claim 6, Taki teaches the invention of claim 1, wherein the following inequality is satisfied: 0<fF2/f<0.7 (see Figs. 2A-2B, second embodiment, data table [0051], given focal length f e.g. 50, and surfaces 14-18, focal length fF2 e.g. 47.52), where fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 7, Taki teaches the invention of claim 1, wherein the following inequality is satisfied: −1.6<f/fR<−0.3 (see Figs. 2A-2B, second embodiment, [0026] data table [0051], given focal length f e.g. 50, and surface 19-22, calculated focal length fR e.g. -103.18, gives value e.g. -0.48), where fR is a focal length of the final lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 8, Taki teaches the invention of claim 1, wherein the following inequality is satisfied: −0.6<MF2/fF2<0 (see Figs. 2A-2B, and data table [0051], both lens G2 and G3 move different direction, table [0051], showing data for the varied distance between surfaces, infinity, -0.5 mag using, see data table [0048], using the value MF1 for D12 e.g. 8.89367, and D12, -0.5 Mag e.g. 5.650107, and value MF2 for D18 e.g. 0.69460, and D18 -0.5 Mag e.g. 9.27902. See 112b issues above for indefiniteness, the structure from Taki reads claim), where MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, the movement being accompanied by focusing from a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2 (see Figs. 2A-2B, and data table [0051], showing data for the distance between surfaces, infinity, 5:1 mag using. See 112b issues above for indefiniteness, the structure from Taki reads claim), and fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit.
Claim 9, Taki teaches the invention of claim 1, wherein the following inequality is satisfied: 0<sk/TD<0.3 (see Figs. 2A-2B, and data table [0051], distance surface 22, e.g. sk, and distance surface 1-22, TD, gives value sk/TD), where sk is a distance on an optical axis from an image side lens surface of a lens closest to the image plane to the image plane when an object is in focus at infinity, and TD is a distance from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity.
Claim 10, Taki teaches the invention of claim 1, further comprising an aperture stop, and wherein the following inequality is satisfied: 0.5<STIP/TD<0.8 (see Figs. 2A-2B, and data table [0051], distance surface 13-22, STIP e.g. 80.56, and distance surface 1-22, TD e.g. 125.75, gives STIP/TD), where STIP is a distance on an optical axis from the aperture stop to the image plane when an object is in focus at infinity, and TD is a distance on the optical axis from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity.
Claim 11, Taki teaches the invention of claim 1, wherein the final lens unit is immobilized in focusing (see Figs. 2A-2B, and data table [0051], [0028] “the fourth lens unit G4 is not moved in case of focusing”).
Claim 14, Taki teaches an image capturing apparatus comprising the optical system according to claim 1 and an image pickup element configured to receive an optical image formed by the optical system (see Figs. 2A-2B, and data table [0051], see Fig. 11. [0002], [0057], invention is related to image taking lens which have CCD or image pickup element).
Claim 16, Taki teaches the invention of claim 14, wherein in the optical system, the first lens unit is immobilized in focusing (see Figs. 2A-2B, and data table [0051], [0027] “in case of focusing from the infinity object to the short-distance object, the first lens unit G1 is not moved, but the second lens unit G2 is moved to an image side and the third lens unit G3 is moved to an object side”).
Claim 19, Taki teaches the invention of claim 14, wherein in the optical system, the following inequality is satisfied: 0<fF2/f<0.7 (see Figs. 2A-2B, second embodiment, data table [0051], given focal length f e.g. 50, and surfaces 14-18, focal length fF2 e.g. 47.52), where fF2 is a focal length of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim 20, Taki teaches the invention of claim 14, wherein in the optical system, the following inequality is satisfied: −1.6<f/fR<−0.3 (see Figs. 2A-2B, second embodiment, [0026] data table [0051], given focal length f e.g. 50, and surface 19-22, calculated focal length fR e.g. -103.18, gives value e.g. -0.48), where fR is a focal length of the final lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US20110286116A1) as applied to claim 1, and 14 above.
Claim 2, Shimizu teaches invention of claim 1, wherein the following inequality is satisfied: −0.37<fF1/f<0 (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000, gives value e.g. -40), where fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Shimizu discloses the claimed invention except for wherein the following inequality is satisfied: −0.37<fF1/f<0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity to obtain a ratio within the claimed range since there is a desire to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity in order to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 10, Shimizu teaches invention of claim 1, further comprising an aperture stop (see Fig. 8, aperture ST), and wherein the following inequality is satisfied: 0.5<STIP/TD<0.8 (see Fig. 8, data table [0048] distance surface 15-25, e.g. 32.57, and distance surface 1-25, e.g. 79.49, gives value e.g. 0.409), where STIP is a distance on an optical axis from the aperture stop to the image plane when an object is in focus at infinity, and TD is a distance on the optical axis from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity.
Shimizu discloses the claimed invention except for wherein the following inequality is satisfied: 0.5<STIP/TD<0.8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize a distance on an optical axis from the aperture stop to the image plane when an object is in focus at infinity, and TD is a distance on the optical axis from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity to obtain a ratio within the claimed range since there is a desire to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a distance on an optical axis from the aperture stop to the image plane when an object is in focus at infinity, and TD is a distance on the optical axis from an object side lens surface of a lens closest to the object to the image plane when an object is in focus at infinity in order to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Independent claim 12, Shimizu teaches an optical system comprising (see Figs. 8-11, Embodiment 3, Abstract, data table [0048], “inner focusing macro lens”), in order from an object side to an image side, 
a first lens unit having a positive refractive power (see Fig. 8, abstract, first lens unit e.g. L1 with positive refractivity power, data table [0048] surface 1-9, calculated focal length fL1 e.g. 40.49, L1 has positive refractivity power), 
a second lens unit having a negative refractive power (see Fig. 8, abstract, second lens unit e.g. L2 with negative refractivity power, data table [0048] surface 10-14, calculated focal length fL2 e.g. -24.63, L2 has negative refractivity power), 
an intermediate unit including one or more lens units (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22), and 
a final lens unit having a negative refractive power (see Fig. 8, abstract, final lens unit e.g. L4 with negative refractivity power, data table [0048] surface 23-25, calculated focal length fL4 e.g. -81.56, L4 has negative refractivity power), 
wherein a distance between adjacent lens units changes in focusing (see Fig. 8, and data table [0048] Varied distance between surfaces D(9), D(14), D(15), D(20, D(22) for distance between adjacent lens units changes in focusing), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (see Fig. 8, data table [0048], surfaces 1-9, includes from surface 1-2, positive lens e.g. GP1, calculated focal length GP1 e.g. 168.16, surface 3-4, positive lens GP2, calculated focal length GP2 e.g. 18.25, adjacent to image side of positive GP1), 
wherein, in focusing from infinity to a short distance, the second lens unit is moved toward an image plane, and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit is moved toward the object (see Fig. 8, [0018] “the second lens group is moved toward the imaging plane, and the third lens group is moved toward the object”), and wherein the following inequality is satisfied:
−0.37<fF1/f<0 (see Fig. 8, using data table [0048] second lens unit e.g. L2 with negative refractivity power, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000, gives value e.g. -40), where fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000).
Shimizu discloses the claimed invention except for wherein the following inequality is satisfied: −0.37<fF1/f<0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity to obtain a ratio within the claimed range since there is a desire to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity in order to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Independent claim 13, Shimizu teaches an optical system comprising (see Figs. 8-11, Embodiment 3, Abstract, data table [0048], “inner focusing macro lens”), in order from an object side to an image side, 
a first lens unit having a positive refractive power (see Fig. 8, abstract, first lens unit e.g. L1 with positive refractivity power, data table [0048] surface 1-9, calculated focal length fL1 e.g. 40.49, L1 has positive refractivity power), 
a second lens unit having a negative refractive power (see Fig. 8, abstract, second lens unit e.g. L2 with negative refractivity power, data table [0048] surface 10-14, calculated focal length fL2 e.g. -24.63, L2 has negative refractivity power), 
an intermediate unit including one or more lens units (see Fig. 8, abstract, third lens unit e.g. L3 as the one or more lens units which includes L3A, L3B, from data table [0048] surfaces 16-22), and 
a final lens unit having a negative refractive power (see Fig. 8, abstract, final lens unit e.g. L4 with negative refractivity power, data table [0048] surface 23-25, calculated focal length fL4 e.g. -81.56, L4 has negative refractivity power), 
wherein a distance between adjacent lens units changes in focusing (see Fig. 8, and data table [0048] Varied distance between surfaces D(9), D(14), D(15), D(20, D(22) for distance between adjacent lens units changes in focusing), wherein, in focusing from infinity to a short distance, the second lens unit is moved toward an image plane, and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit is moved toward an object (see Fig. 8, [0018] “the second lens group is moved toward the imaging plane, and the third lens group is moved toward the object”), and wherein the following inequalities are satisfied:
−0.4<MF1/MF2<0 (see Fig. 8, both lens L2 and L3 move different direction, table [0048], showing data for the varied distance between surfaces, infinity, 5:1 mag using, see data table [0048], using the value MF1 for D14 e.g. 17.3917, and D14, 5:1 Mag e.g. 14.2429, and value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim); and
−0.37<fF1/f<0 (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000, gives value e.g. -40), 
MF1 is an amount of movement of the second lens unit, and MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (see data table [0048], using the value MF1 for D14 e.g. 17.3917, and D14, 5:1 Mag e.g. 14.2429, and value MF2 for D15 e.g. 13.0541, and D15 5:1 Mag e.g. 9.8539. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), 
the movement of the second lens unit and the movement of the lens unit being accompanied by focusing from a state in which an object is in focus at infinity to a state in which the object is in focus with an imaging magnification of −0.2 (see Fig. 8, table  [0048], showing data for the varied distance between surfaces, infinity, 5:1 mag using. See 112b issues above for indefiniteness, the structure from Shimizu reads claim), 
fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000).
Shimizu discloses the claimed invention except for wherein the following inequality is satisfied: −0.37<fF1/f<0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity to obtain a ratio within the claimed range since there is a desire to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity in order to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 15, Shimizu teaches invention of claim 14, wherein in the optical system, the following inequality is satisfied: −0.37<fF1/f<0 (see Fig. 8, using data table [0048] second lens unit e.g. L2, surface 10-14, calculated focal length for second lens unit L2 fF1 e.g. -24.63, and from table [0048] given focal length of the system f e.g. 61.5000, gives value e.g. -40), where fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity.
Shimizu discloses the claimed invention except for wherein the following inequality is satisfied: −0.37<fF1/f<0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity to obtain a ratio within the claimed range since there is a desire to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity in order to be capable of photographing at a widely varied object distance ranging from infinity to proximity up to an 5:1 or 1:1-magnification image focusing range (see Shimizu [0001]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20180246292A1, Tomioka et al., Abstract; relates to an imaging lens suitable for electronic cameras such as a motion-picture camera, a broadcast camera, a digital camera, a video camera, or a surveillance camera, and an imaging apparatus including this imaging lens).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20130148214, Adachi, relates to an imaging lens, and more particularly, to an optical system capable of macro-photographing and -filming an object as high as an equi-magnification and to an imaging lens suitable for photograph cameras, video cameras, electronic still cameras, and the like).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20080225406A1, Wada, relates to a close-up lens, and in particular to a close-up lens with an internal focusing system having a constant total lens length, an imaging apparatus, and a method for focusing a close-up lens. Fig. 11, Example 6, [0118-0126], Table 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                                                                                                                                                                                                                                
/MARIN PICHLER/Primary Examiner, Art Unit 2872